Name: Council Regulation (EEC) No 1220/77 of 3 June 1977 on the conclusion of the agreement between the European Economic Community and the Government of the United States of America concerning fisheries off the coasts of the United States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 6. 77 No L 141 / 1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1220/77 of 3 June 1977 on the conclusion of the Agreement between the European Economic Commu ­ nity and the Government of the United States of America concerning fisheries off the coasts of the United States THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Whereas the common fisheries policy envisages the determination of conditions for fishing with a view to ensuring the conservation of the biological resources of the sea, as is indicated, in particular, in Article 102 of the Act of Accession ; whereas to be effective the measures taken must be applied by all the parties concerned ; Whereas by its resolution of 3 November 1976 on certain external aspects of the creation of a 200-mile fisheries zone in the Community with effect from 1 January 1977, the Council agreed that fishing rights for Community fishermen in the waters of third coun ­ tries must be obtained and preserved by appropriate Community agreements ; Whereas the Agreement between the Community and the United States of America concerning fisheries off the coasts of the United States signed on 15 February 1977 should be concluded, HAS ADOPTED THIS REGULATION : Article 1 The Agreement between the European Economic Community and the Government of the United States of America concerning fisheries off the coasts of the United States is approved on behalf of the Commu ­ nity. The text of the Agreement is annexed to this Regula ­ tion . Article 2 The President of the Council shall , on behalf of the Community, give the notification provided for in Article XVI of the Agreement (2 ). Article 3 This Regulation shall enter into force the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 June 1977. For the Council The President J. SILKIN (2 ) The date of the entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council .( ¢) OJ No C 133, 6 . 6 . 1977, p. 54 .